DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 1/6/2022.  The amendment and remarks, pages 7-8, filed therein has overcome the double patenting rejection U.S 10,321,912.  Therefore, the double patenting rejection has been withdrawn.  Further, the terminal disclaimer has been filed and approved by the office on 1/7/2022.
	Claims 30-54 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 30 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in amended claim 30 including a tensioning device adapted to apply a force so as to tighten a contractile element around a hollow body organ, and a support that reduces or eliminates a dead zone portion of said contractile element when the contractile element is attached around said hollow organ with a circumference of the contractile element being less than a maximum possible circumference.
Claim 54 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a tensioning device adapted to apply a force so as to tighten a contractile element around a hollow body organ, and a means for eliminating a dead zone of said contractile element when the contractile element is attached around said hollow organ with a circumference of the contractile element being less than a maximum possible circumference. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771